UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
LJUBO SKRBIC,                                 )
                                              )
                                              )
              Plaintiff,                      )
                                              )
      v.                                      )       Civil Action No. 21-cv-2548 (TSC)
                                              )
CITY OF LOS ANGELES FIRE                      )
DEPARTMENT,                                   )
                                              )
              Defendant.                      )
                                              )

                                 MEMORANDUM OPINION

       Pro se Plaintiff Ljubo Skrbic has sued the City of Los Angeles Fire Department (LAFD),

alleging that the LAFD “ignored the rule that any hill steep 25% degree or more is exempt from

brush clearance” and fined him for brush clearance fees in violation of his federal due process

and equal protection rights. Compl. at 3–4; id. at ECF p. 13. He also appears to allege some sort

of negligence, and losses totaling $86,000 for forty years of flights ($20,000) between Florida,

where he lives, and Los Angeles, where he appears to own the property at issue, as well as for

food ($15,000), hotel ($15,000), “workers” ($36,000) and $15,000 in fines. Id. at 4. He seeks

“release” from all current and future “fee charges.” Id. 1

       Attached to the Complaint is a document titled “BASIC [sic] JURISDICTION OF

FEDERAL QUESTION,” in which he cites “H.R. 8810-11 Congers [sic].” Id. at ECF p. 6.




1
  Given the location of the alleged events and Plaintiff’s residence in Florida, it appears that
venue in this district is improper. It also appears that this court would not have personal
jurisdiction over the LAFD.
                                              Page 1 of 4
While H.R. 8810-11 does not exist, there was an H.R. 8810 which became Public Law 116-323

and was later codified in the Landslide Preparedness Act, 43 U.S.C. § 3101, et seq, which

established “a program . . . (1) to identify and understand landside hazards and risks; (2) to

reduce losses from landslides; (3) to protect communities at risk of landslide hazards; and (4) to

help improve communication and emergency preparedness, including by coordinating with

communities and entities responsible for infrastructure that are at risk of landslide hazards.” 43

U.S.C. § 3102(a). Plaintiff does not quote from or direct the court to any particular provision of

this legislation, nor provide any indication that the statute allows for a private right of action.

       Also attached to the Complaint is an “Exhibit” that appears to contain an internet search

result for the term “federal rule for sliding 35 percent steep hill.” Compl. at ECF p. 7. The page

lists results for Americans with Disabilities Act ramp and curb requirements, as well as the

“Chapter 9: Sliding Fee Discount Program,” and contains the following citations: Section

330(k)(3)(G) of the Public Health Service Act (PHS); 42 C.F.R. 51c.303(f), (g), (u); and 42

C.F.R. 56.303(f), (g) (u). The cited PHS provision relates to applications for “health center”

center funding, 42 U.S.C. § 254b(k)(3)(G); see § 254b(a), and the Code of Federal Regulations

provisions relate to the same.

       Finally, Plaintiff attached to the Complaint: 1) additional internet search results, 2)

excerpts of articles about maintaining hillsides; 3) documents that appear to show that Plaintiff

submitted a municipal appeal challenging the LAFD assessments and/or a petition for an

exemption; and (4) bills from the City of Los Angeles totaling $2,212,00. Compl. at ECF pp. 8–

22.




                                             Page 2 of 4
       “The Court is mindful that a pro se litigant’s complaint is held to a less stringent standard

than formal pleadings drafted by lawyers.” Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C.

1987) (citing Redwood v. Council of the Dist. of Columbia, 679 F.2d 931 (D.C. Cir. 1982);

Haines v. Kerner, 404 U.S. 519 (1972)). However, this standard “does not constitute a license

for a plaintiff filing pro se to ignore the Federal Rules of Civil Procedure or expect the Court to

decide what claims a plaintiff may or may not want to assert.” Id. at 239. Rule 8(a) of the

Federal Rules of Civil Procedure requires that complaints contain, inter alia, “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In

other words, Rule 8(a) requires that the plaintiff “give the defendant fair notice of what the claim

is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56

(2007) (holding that the complaint must contain enough “factual matter” to suggest liability)

(citation and alteration omitted). A plaintiff must assert enough facts to give the defendant “fair

notice of the claim being asserted so as to permit the [defendant] the opportunity to file a

responsive answer, prepare an adequate defense and determine whether the doctrine of res

judicata is applicable.” Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977) (citation omitted).

       Plaintiff's Complaint does not meet the Rule 8 pleading standard. It is unclear how the

Landslide Preparedness Act provides the basis for his due process and equal protection claims.

With respect to his negligence claim, Plaintiff has not alleged facts establishing the LAFD owed

him a duty, how the alleged duty was breached, or that his claimed damages (much of which

appear unrelated to the brush clearance assessment) resulted from the purported breach. See

Moss v. Infinity Ins. Co., 197 F. Supp. 3d 1191, 1197 (N. D. Cal. 2016) (citing Evan F. v.

Hughson United Methodist Church, 8 Cal. App. 4th 828, 834 (1992)) (“The elements of


                                            Page 3 of 4
negligence under California law are: ‘(a) a legal duty to use due care; (b) a breach of such legal

duty; [and] (c) the breach as the proximate or legal cause of the resulting injury.’”).

Consequently, Plaintiff has not given the LAFD “fair notice of what the claim is and the grounds

upon which it rests.” Twombly, 550 U.S. at 555 (citation and alteration omitted). Accordingly,

by separate order, the court will dismiss this action without prejudice.



Date: October 22, 2021

                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge




                                             Page 4 of 4